      Case 4:18-cv-03993 Document 13 Filed on 04/15/19 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                            UNITED STATES DISTRICT COURT                                April 15, 2019
                             SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

JACQUELINE MITCHELL,                             §
                                                 §
         Plaintiff,                              §
VS.                                              §   CIVIL ACTION NO. 4:18-CV-03993
                                                 §
AMERICAN SECURITY INSURANCE                      §
COMPANY,                                         §
                                                 §
         Defendant.                              §

                                           ORDER

       On this day, the Court considered the parties’ joint motion to stay and continue initial

conference (Dkt. No. 12). After considering the motion, the Court is of the opinion that the

motion should be GRANTED.

       It is, therefore, ORDERED that the parties’ request for a sixty day stay of formal

proceedings to pursue informal settlement negotiations is GRANTED. All formal proceedings in

the above-captioned matter are STAYED.

       It is further ORDERED that the Initial Pretrial and Scheduling Conference currently

scheduled for Monday, April 22, 2019 at 8:45 a.m. is hereby VACATED.

       It is further ORDERED that during the stay, the parties shall promptly notify the Court if

the matter is resolved.

       It is so ORDERED.

       SIGNED on this 15th day of April, 2019.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




1/1
